Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-19-00740-CV

                 Eduardo SANCHEZ and Alec Transport Limited Liability Company,
                                        Appellants

                                                   v.

                                     SANTANDER BANK, N.A.,
                                           Appellee

                      From the 406th Judicial District Court, Webb County, Texas
                                 Trial Court No. 2019CVH000777D4
                             Honorable Oscar J. Hale, Jr., Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: August 26, 2020

DISMISSED FOR WANT OF PROSECUTION

           Appellants’ brief was due on June 30, 2020. Appellants did not file their brief or a motion

for extension of time by that date. On July 22, 2020, we issued an order directing appellants to

file, on or before August 3, 2020, their brief and a written response reasonably explaining (1) their

failure to timely file the brief and (2) why appellees are not significantly injured by appellants’

failure to timely file a brief. We warned appellants that if they did not file their response and brief

by that date, this appeal would be dismissed for want of prosecution. Appellants have failed to

comply with or respond to our order.
                                                                           04-19-00740-CV


Accordingly, this appeal is dismissed for want of prosecution. See TEX. R. APP. P. 38.8.

                                         PER CURIAM




                                       -2-